DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1 – 8 and 10 – 19 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/18/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 8, last paragraph, filed 02/18/2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 

The examiners 35 U.S.C. 112 a and b rejections to claims 14 and 19 have been withdrawn in view of the amendments applicant made in response on 02/18/2021.

Allowable Subject Matter

Claims 1 – 8 and 10 – 19 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 02/18/2021)

With respect to claim 1 the prior art discloses An imaging apparatus comprising: 
a main body; 
wherein the flexible printed circuit has a length which is greater than a width and 
and the sealed structure having the cross-section extends by a predetermined length along a longitudinal direction of the flexible printed circuit.

However, the prior art does not teach or fairly suggest an electronic flash unit that is attached to the main body and requires high voltage where safe distance is required; 
a circuit that is stored in the main body and configured to supply an electric power to drive the electronic flash unit; 
and a flexible printed circuit configured to electrically connect the electronic flash unit and the circuit to each other, 
wherein the flexible printed circuit includes: 
a first insulator formed of resin and including a first insulating layer; 
a second insulator formed of resin and including a second insulating layer; 
and a wiring layer disposed between the first insulating layer and the second insulating layer and formed of a conductive material, the wiring layer to which the high voltage is applied and transmits the electric power to the electronic flash unit, 
the flexible printed circuit includes a sealed structure in which the wiring layer is enclosed by flexible insulators formed of resin including the first insulator and the second insulator, in a region where insulation of the wiring layer is required, in a cross- section of the region taken along the width direction and the thickness direction of the flexible printed circuit, 
each of the insulators enclosing the wiring layer meets double insulation or 

With respect to claim 15 the prior art discloses An electronic flash apparatus comprising: 
a main body; 
wherein the flexible printed circuit has a length which is greater than a width and thickness of the flexible printed circuit, the width and the thickness of the flexible printed circuit board being perpendicular to the length, 
and the sealed structure having the cross-section extends by a predetermined length along a longitudinal direction of the flexible printed circuit.

However, the prior art does not teach or fairly suggest an electronic flash unit that is attached to the main body and requires high voltage where safe distance is required; 
a circuit that is stored in the main body and configured to supply an electric power to drive the electronic flash unit; 
and a flexible printed circuit configured to electrically connect the electronic flash unit and the circuit to each other, 
wherein the flexible printed circuit includes: 
a first insulator formed of resin and including a first insulating layer; 
a second insulator formed of resin and including a second insulating layer; 
and a wiring layer disposed between the first insulating layer and the second 
the flexible printed circuit includes a sealed structure in which the wiring layer is enclosed by flexible insulators formed of resin including the first insulator and the second insulator, in a region where insulation of the wiring layer is required, in a cross- section of the region taken along the width direction and the thickness direction of the flexible printed circuit, 
each of the insulators enclosing the wiring layer meets double insulation or reinforced insulation defined by International Electrotechnical Commission (IEC) 60950, which is an IEC standard, for insulating the wiring layer, so as to meet the IEC standard in both the width direction and the thickness direction.

Dependent claims 2 – 8, 10 – 14, and 16 – 19 are allowable for at least the reason that they depend on allowable independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696